10
1]
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 1 of 14

GREGG A. THORNTON (SBN 146282)
gthornton@selmanlaw.com

DANIELLE LEWIS (SBN 218274)
dlewis@selmanlaw.com

SELMAN BREITMAN LLP

33 New Montgomery, Sixth Floor

San Francisco, CA 94105-4537
Telephone: 415.979.0400
Facsimile: 415.979.2099

Attorneys for Defendants
COUNTY OF SOLANO and
DALTON McCAMPBELL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

STEPHEN M. TALAMANTES, Case No, 2:18-CV-03187-MCE-KJN
Plaintiffs, ANSWER TO COMPLAINT FOR
DAMAGES

v.
NOTICE OF INTENTION TO SEEK

SOLANO COUNTY, a government entity; ATTORNEYS FEES AND COSTS
DALTON McCAMPBELL, individually and in} PURSUANT TO 42 U.S.C. §1988

his official capacity as a Deputy Sheriff for
Solano County Sheriff's Department, [DEMAND FOR JURY TRIAL]

Defendants.

 

 

Defendants COUNTY OF SOLANO and DALTON McCAMPBELL (hereafter
collectively "Defendants"), by and through their attorneys of record, as an answer to plaintiff
STEPHEN TALAMANTES' complaint, hereby admit, deny, and allege as follows:

JURISDICTION

1. Responding to paragraph 1 of the complaint, without admitting any wrongdoing
or liability for any alleged acts or omissions and without admitting that plaintiff is entitled to
damages sought, Defendants admit that this action is being brought pursuant to 42 U.S.C. §§
1983 and 1988. Defendants further admit that this court has jurisdiction pursuant to 28 U.S.C.
§§ 1331 and 1343.

/I/

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJN

 

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 2 of 14

VENUE AND INTRADISTRICT ASSIGNMENT |

2. Responding to paragraph 1 (sic) of the complaint, without admitting any
wrongdoing or liability for any alleged acts or omissions and without admitting that plaintiff is
entitled to damages sought, Defendants admit that Benicia, Solano County, California is within .
the judicial district of this Court.

PARTIES

3, Responding to paragraph 1 (sic) of the complaint, Defendants do not have
sufficient information or belief to enable them to admit or deny the allegations contained therein
and, on such basis, denies each and every, all and singular, generally and specifically, the
allegations in said paragraph.

4. Responding to paragraph 2 of the complaint, without admitting any wrongdoing
or liability for any alleged acts or omissions and without admitting that plaintiff is entitled to
damages sought, Defendants admit that County of Solano is an incorporated public entity duly
authorized and existing as such in and under the laws of the State of California. Defendants also
admit that County of Solano was the employer of Dalton McCampbell.

5. Responding to paragraph 3 of the complaint, without admitting any wrongdoing
or liability for any alleged acts or omissions and without admitting that plaintiff is entitled to
damages sought, Defendants admit that Dalton McCampbell was employed by the County of
Solano. Defendants further admit that Dalton McCampbell was, and is, a Deputy Sheriff for the
County of Solano Sheriff's Department, and that the complaint names Dalton McCampbell
individually and in his official capacity. Responding to the remaining allegations contained in
paragraph 3 of the complaint, Defendants do not have sufficient information or belief to enable
them to admit or deny the allegations contained therein and, on such basis, deny each and every,
all and singular, generally and specifically, the remaining allegations in said paragraph.

CALIFORNIA GOVERNMENT CLAIM PREREQUITE

6. Responding to paragraph 4 of the complaint, without admitting any wrongdoing

or liability for any alleged acts or omissions and without admitting that plaintiff is entitled to

damages sought, Defendants admit that plaintiff submitted a Government Tort Claim to the
2

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KIN

 

 
oOo CS aT DH

10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799 1 1579.45097

 

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 3 of 14

Solano County Sheriff Department, and that Solano County rejected that claim on June 12, 2018.
Responding to the remaining allegations contained in paragraph 4 of the complaint, Defendants
do not have sufficient information or belief to enable them to admit or deny the allegations
contained therein and, on such basis, deny each and every, all and singular, generally and
specifically, the remaining allegations in said paragraph.

GENERAL FACTUAL ALLEGATIONS

7. Responding to paragraph 5 of the complaint, Defendants deny each and every, all
and singular, generally and specifically, the allegations in said paragraph.

8. Responding to paragraph 6 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph.

9. Responding to paragraph 7 of the complaint, Defendants deny each and every, all
and singular, generally and specifically, the allegations in said paragraph.

10. Responding to paragraph 8 of the complaint, Defendants deny any allegation that
Dalton McCampbell took any action for the purpose of any cover up. Defendants further deny
Dalton McCampbell used unnecessary or excessive force. As to the remaining allegations in
said paragraph, Defendants do not have sufficient information or belief to enable them to admit
or deny the allegations contained therein and, on such basis, deny each and every, all and
singular, generally and specifically, the remaining allegations in said paragraph.

11. Responding to paragraph 9 of the complaint, Defendants deny each and every, all
and singular, generally and specifically, the allegations in said paragraph.

12. Responding to paragraph 10 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

13. Responding to paragraph 11 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

III
Hl

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03187-MCE-KJN

 
oO Oo NTN

10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799 1 1579 45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 4 of 14

FIRST CAUSE OF ACTION
42 U.S.C. § 1983/Individual Liability
(Against Defendant MCCAMPBELL)

14; Responding to paragraph 12 of the complaint, Defendants incorporate by
reference Defendants’ responses to the preceding paragraphs and allegations to the same extent
plaintiff's paragraphs and allegations are incorporated by reference.

15. Responding to paragraph 13 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

16. Responding to paragraph 14 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph.

17. Responding to paragraph 15 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

18. Responding to paragraph 16 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

19. — Responding to paragraph 17 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph. Defendants further
deny any liability.

SECOND CAUSE OF ACTION
Battery By Police Officer
(Against Defendant MCCAMPBELL)

20. Responding to paragraph 18 of the complaint, Defendants incorporate by
reference Defendants' responses to the preceding paragraphs and allegations to the same extent
plaintiff's paragraphs and allegations are incorporated by reference.

21, Responding to paragraph 19 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

22. Responding to paragraph 20 of the complaint, Defendants deny each and every,
4

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03187-MCE-KJN

 

 
So Fe NSN DD

10
1]
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 5 of 14

all and singular, generally and specifically, the allegations in said paragraph.

23. Responding to paragraph 21 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

24. Responding to paragraph 22 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

25. Responding to paragraph 23 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

26. Responding to paragraph 24 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

27. Responding to paragraph 25 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph. Defendants further deny any liability. |

THIRD CAUSE OF ACTION
Intentional Infliction of Emotional Distress
(Against Defendant MCCAMPBELL)

28. Responding to paragraph 26 of the complaint, Defendants incorporate by ©
reference Defendants' responses to the preceding paragraphs and allegations to the same extent
plaintiff's paragraphs and allegations are incorporated by reference.

29. Responding to paragraph 27 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph. |

30. Responding to paragraph 28 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

31. | Responding to paragraph 29 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

32. Responding to paragraph 30 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

33. | Responding to paragraph 31 of the complaint, Defendants deny each and every,
5

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJN

 

 
oO Oo NN

10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 6 of 14

all and singular, generally and specifically, the allegations in said paragraph.

34. Responding to paragraph 32 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph. Defendants further deny any liability.

FOURTH CAUSE OF ACTION
Negligence
(Against All Defendants)

35. Responding to paragraph 33 of the complaint, Defendants incorporate by
reference Defendants' responses to the preceding paragraphs and allegations to the same extent
plaintiff's paragraphs and allegations are incorporated by reference.

36. Responding to paragraph 34 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph.

37. Responding to paragraph 35 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

38. Responding to paragraph 36 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

39. Responding to paragraph 37 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph. Defendants further deny any liability. |

40. Responding to paragraph 38 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in

said paragraph.

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03187-MCE-KIN

 

 
10
1]
12
13
14
15

ATTORNEYS AT LAW

16
17

Selman Breitman LLP

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 7 of 14

41. Responding to paragraph 39 of the complaint, Defendants do not have sufficient
information or belief to enable them to admit or deny the allegations contained therein and, on
such basis, deny each and every, all and singular, generally and specifically, the allegations in
said paragraph.

42. Responding to paragraph 40 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

43. Responding to paragraph 41 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

44. Responding to paragraph 42 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

45. Responding to paragraph 43 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

46. Responding to paragraph 44 of the complaint, Defendants deny each and every,
all and singular, generally and specifically, the allegations in said paragraph.

PRAYER FOR RELIEF

47. Responding to the Prayer For Relief contained in the complaint, Defendants
acknowledge that the Prayer contains plaintiff's request for relief; however, Defendants deny that
plaintiff is entitled to the relief sought in paragraphs 1 through 4 of the Prayer as to each and
every, all and singular, generally and specifically, the relief sought in said paragraphs.

DEMAND FOR JURY TRIAL
48. Responding to the Demand for Jury Trial contained in the complaint, Defendants

acknowledge that plaintiff has demanded a trial by jury as to all issues and claims for relief.

AFFIRMATIVE AND ADDITIONAL DEFENSES
49. Defendants assert the following affirmative and additional defenses to the
complaint, but do not assume the burden of proof of any such defenses, except as required by

law.

Hl

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KIN

 

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 8 of 14

FIRST AFFIRMATIVE DEFENSE
50. The complaint, and each cause of action contained therein, fails to state a claim
upon which relief can be granted against defendants, and otherwise fails to adequately articulate
or plead a claim under 42 U.S.C. §1983, any statutory or common law, or any other plausible
claim for relief.
SECOND AFFIRMATIVE DEFENSE
51. Plaintiff lacks standing to assert the claims made or to seek the relief requested in
the complaint.
THIRD AFFIRMATIVE DEFENSE

52. Plaintiff's claims are barred, in whole or in part, by the applicable statutes of

 

 

limitation.
FOURTH AFFIRMATIVE DEFENSE
53. This court lacks jurisdiction over plaintiff's state law claims.
FIFTH AFFIRMATIVE DEFENSE
54. Plaintiff has failed to exhaust the required administrative remedies for some or all

of their attempted causes of action. Further, plaintiff has failed to comply with the requirements
under the Government Code, including but not limited to Government Tort Claim requirements,
and their claims are barred.
SIXTH AFFIRMATIVE DEFENSE

55. Plaintiff has not suffered any damages as a result of any actions taken by
Defendants or their employees or agents, or any inaction on the part of Defendants or their
employees or agents, and plaintiff is thus barred from asserting any cause of action against
Defendants.

SEVENTH AFFIRMATIVE DEFENSE

56. Plaintiff cannot establish an injury-in-fact or the probability of a future injury, a
causal connection between any purported injury-in-fact and the challenged action or inaction of
Defendants, or that any purported injury would be redressed by a favorable decision.

HI

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 1 87-MCE-KJN

 

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

3987991 1579.45097

 

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 9 of 14

EIGHTH AFFIRMATIVE DEFENSE

57. None of the acts or omissions alleged by plaintiff is or was an actual or proximate

cause of a deprivation of plaintiff's rights.
| NINTH AFFIRMATIVE DEFENSE

58. The acts complained of by plaintiff were provoked by plaintiff's unlawful and

wrongful conduct.
TENTH AFFIRMATIVE DEFENSE

59. Plaintiff's alleged damages, if any, were caused by circumstances and conduct

other than that alleged in the complaint.
ELEVENTH AFFIRMATIVE DEFENSE

60. The acts or omissions complained of in the complaint were consented to by
plaintiff and, therefore, plaintiff cannot complain of the damages alleged in the complaint.
Further, Defendants allege that any touching or force that may have occurred was privileged in
that law enforcement officers are entitled to use such force as is reasonably necessary and/or
justified.

TWELFTH AFFIRMATIVE DEFENSE

61. Any act or omission, including any seizure, detention, search or use of force
alleged by plaintiff was done in good faith and with a reasonable belief that such actions were
justified, proper and lawful, and was affected pursuant to a good faith belief in, as well as the
existence of, sufficient probable cause. Further, Defendants contend that the injuries and
damages, if any there were, allegedly inflicted upon plaintiff by any defendant were justified and
resulted from a lawful exercise of an arrest, lawful detention and/or lawful exercise of a search
and seizure pursuant to facts which carried sufficient probable cause to allow the arrest,
detention and/or search and seizure of plaintiff.

THIRTEENTH AFFIRMATIVE DEFENSE

62. A substantive due process analysis is inapplicable to actions by police.
Hl
Ml

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03187-MCE-KJN

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27

28 |.

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 10 of 14

FOURTEENTH AFFIRMATIVE DEFENSE

63. Plaintiff is not entitled to recovery under the Fourth or Fourteenth Amendment to

the United States Constitution.
FIFTEENTH AFFIRMATIVE DEFENSE

64. The Defendants in this matter were at all times acting in self-defense, and that
plaintiff's conduct did provoke the alleged acts on the part of the Defendants in this matter.
Furthermore, the Defendants allege that all injuries and damages alleged to have been inflicted
upon plaintiff, by any defendant, if any there were, were justified as a necessary use of force
under the circumstances presented at the time of the incident and said force was not excessive.
The Defendants similarly allege that Defendants responded to acts instigated by plaintiff or third-
party influences by doing only those acts that were reasonably necessary for the defense and
safety of themselves and others.

SIXTEENTH AFFIRMATIVE DEFENSE

65. The training, supervising, instructing, controlling, and disciplining of police
officers was done in the good faith belief that the actions of all Defendants were constitutional
and that such believe was reasonable under the circumstances.

| SEVENTEENTH AFFIRMATIVE DEFENSE
66. The acts, statements and conduct alleged to have been done by Defendants,
relating to or affecting the plaintiff, are privileged and the claims alleged in the complaint are
barred by the doctrines of both statutory and common law absolute and qualified immunities.
Additionally, plaintiff's claims are barred by other immunities applicable to government agencies
and their employees under California law.
EIGHTEENTH AFFIRMATIVE DEFENSE

67. Plaintiff himself was negligent and/or careless, or committed intentional acts, and
said negligence and carelessness, or those intentional acts, resulted in plaintiff's injuries and/or
damages, and otherwise proximately contributed to the happening of the incidents referred to in

the complaint, and to the extent said negligence and/or carelessness, or those intentional acts,

10

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJN

 

 
&

Oo COC ~s HD ™”

10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 11 of 14

caused and/or contributed to injuries and/or damages, if any, plaintiff's recovery should be barred
or proportionately reduced.
NINETEENTH AFFIRMATIVE DEFENSE

68. Persons other than Defendants and plaintiff were negligent and/or careless, or
committed intentional acts, and said negligence and carelessness, or those intentional acts,
proximately contributed to the happening of the incidents referred to in the complaint, and to the
extent said negligence and/or carelessness, or those intentional acts, caused and/or contributed to
injuries and/or damages, if any, plaintiff's recovery against defendants should be barred or
proportionately reduced.

TWENTIETH AFFIRMATIVE DEFENSE

69. Negligence is not actionable as a violation of due process of law under either 42

U.S.C. §1983 or Article I, §§7(a) and 13, of the California Constitution.
TWENTY-FIRST AFFIRMATIVE DEFENSE

70. Plaintiff has had, and continues to have, the ability and opportunity to mitigate his
alleged damages, if any there were, and have failed and refused to mitigate such alleged
damages.

TWENTY-SECOND AFFIRMATIVE DEFENSE

71. Plaintiff assumed the risk of loss and damages complained of in the complaint, if
there was any. His own assumption of risk was the proximate cause of the injuries and/or
damages complained of in the complaint. Consequently, plaintiff is precluded from recovery.

TWENTY-THIRD AFFIRMATIVE DEFENSE

72. Plaintiff failed and neglected to use reasonable care to protect himself or his
property, and thereby failed to minimize the losses and damages complained of, if any there
were.

TWENTY-FOURTH AFFIRMATIVE DEFENSE
73. Plaintiff, by virtue of having been the sole or major contributing factor giving rise

to the alleged losses of which plaintiff now complains, is guilty of unclean hands and, therefore,

11

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJN

 

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

‘18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

 

Case 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 12 of 14

plaintiff is barred from seeking relief sought here by the Doctrine of Unclean Hands, as well as
the principle of In Pare Delicto.
| TWENTY-FIFTH AFFIRMATIVE DEFENSE
74. The complaint, and each of the claims for relief contained therein, is barred by the
equitable Doctrine of Waiver.
TWENTY-SIXTH AFFIRMATIVE DEFENSE
75. The complaint, and each of the claims for relief contained therein, is barred by the
equitable Doctrine of Laches. |
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
76. The complaint, and each of the claims for relief contained therein, is barred by the
equitable Doctrine of Estoppel.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
77. To the extent plaintiff's action herein is for alleged personal injury based upon
principles of comparative fault, pursuant to the provisions of California Civil Code $1431, et
seq., Defendants' liability, if any, for non-economic damages, if any, shall be several only and
shall not be joint. Defendants request a judicial determination of the amount of non-economic
damages, if any, allocated to each of them in direct proportion to their individual percentage of
fault, if any, and a separate judgment in conformance therewith.
TWENTY-NINTH AFFIRMATIVE DEFENSE
78. The complaint, and each of the claims for relief contained therein, fails to state
facts sufficient to support an award of statutory damages, attorneys’ fees, costs and/or expenses
against Defendants.
THIRTIETH AFFIRMATIVE DEFENSE
79. It is against the public policy for a plaintiff to profit from his own wrongs by
recovering any sums whatever from defendants. Consequently, plaintiff is precluded from any
recovery as to any cause of action stated in the complaint.
/II

Hl
12

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJIN

 

 
10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22
23
24
25
26
27
28

398799.1 1579.45097

base 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 13 of 14

THIRTY-FIRST AFFIRMATIVE DEFENSE

80. Plaintiff requests punitive damages and, in doing so, are attempting to take
advantage of statutory law of the State of California, and decisions of the California Supreme
Court with respect to allowing punitive damages. The decisions of law, if applied in this case,
would contravene Defendants' constitutional rights to substantive and procedural due process of
law as preserved by the Fourteenth Amendment of the United States Constitution; would
constitute a denial by this court of defendants' constitutional rights to equal protection under the
law as provided by the Fourteenth Amendment; would constitute cruel and unusual punishment
as well as an excessive fine as proscribed by the Eighth Amendment; and further would
constitute a taking of private property for public use without just compensation, and such a

taking would contravene Defendants' constitutional rights preserved by the Fourteenth

 

 

 

Amendment. Further, punitive damages are not recoverable against public entities as a matter of
law.
THIRTY-SECOND AFFIRMATIVE DEFENSE

81. The imposition of statutory minimum damages in this matter would violate
defendants' Eighth Amendment protection against excessive fines in violation of United States
Constitution, and the California Constitution.

THIRTY-THIRD AFFIRMATIVE DEFENSE

82. The damages sought by plaintiff do not constitute recoverable damages against

Defendants.
RESERVATION OF AFFIRMATIVE DEFENSES

83. Defendants reserve the right to raise and assert additional defenses that may be
applicable to the claims raised by plaintiff's complaint.

WHEREFORE, Defendants pray as follows:

1. The complaint be dismissed with prejudice and plaintiff takes nothing by way of
said pleading;

2. That judgment be entered in favor of Defendants, and against plaintiff;

13

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03187-MCE-KJN

 

 

 
aN

Oo Oo NAN NH NM

10
11
12
13
14
15
16
17

Selman Breitman LLP
ATTORNEYS AT LAW

18
19
20
21
22

23 ||

24
25
26
27
28

398799 1 1579.45097

 

Pase 2:18-cv-03187-MCE-KJN Document 6 Filed 01/10/19 Page 14 of 14

3. That Defendants, recover their costs of suit, including reasonable expenses, expert

witness fees, and attorneys' fees pursuant to 42 U.S.C. §1988, and any other applicable statute;

and

4. That this court award to Defendants such other and further relief that it may deem
proper.
DATED: January 10, 2019 SELMAN BREITMAN LLP

By: _/s/ Danielle K. Lewis
GREGG A. THORNTON
DANIELLE K. LEWIS
Attorneys for Defendants
COUNTY OF SOLANO and
DALTON McCAMPBELL

14

 

ANSWER TO COMPLAINT FOR DAMAGES
2:18-CV-03 187-MCE-KJN

 

 
